IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-30956
                           Summary Calendar



BLONG LOR,

                                            Petitioner-Appellant,

versus

JOHN B. Z. CAPLINGER, District Director,
Immigration and Naturalization Serv.,

                                            Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 97-CV-513
                        - - - - - - - - - -
                           March 19, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5th Cir. R. 47.6.   PENDING MOTION DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.